Citation Nr: 0016691	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-00 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
White River Junction, Vermont


THE ISSUE

Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from March 1951 to March 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1998 RO rating decision that denied an 
increased evaluation for the veteran's duodenal ulcer (rated 
10 percent under diagnostic code 7305).  The veteran 
submitted a notice of disagreement in October 1998, and the 
RO issued a statement of the case in December 1998.  The 
veteran submitted a substantive appeal in January 1999.

In the May 2000 informal hearing presentation before the 
Board, the veteran's representative also contended that the 
veteran is entitled to service connection for a dental 
condition based on aggravation by a service-connected 
disability. As that issue has not been fully developed for 
appellate review, it is referred to the RO for such further 
development as may be necessary.


FINDING OF FACT

The veteran's ulcer condition is manifested primarily by 
continuous moderate manifestations of pain with recurring 
episodes of severe symptoms, without incapacitating episodes 
averaging 10 days or more in duration; manifestations of 
anemia and weight loss productive of impairment of health are 
not found.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for an 
ulcer condition are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.322, 4.7, 4.114, Code 7305 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from March 1951 to March 1952.

Service medical records at the time of the veteran's 
enlistment examination did not show any defects.

Service medical records reveal that the veteran reported 
suffering from severe heartburn since early childhood and 
reported taking bicarbonate.  A gastrointestinal series in 
July 1951 revealed a suspicious niche, and the veteran was 
treated with diet.  Another gastrointestinal series in August 
1951 continued to show a niche.  Service medical records show 
that the veteran was hospitalized in October 1951, and a 
gastrointestinal series at that time revealed a 4-millimeter 
duodenal niche.  A repeat gastrointestinal series in December 
1951 revealed a 5-millimeter duodenal niche.  Another 
gastrointestinal series in January 1952 revealed a 4-
millimeter crater.  Records show that the last 
gastrointestinal series in February 1952 showed moderate 
deformity of the duodenal bulb with some evidence of mucosal 
edema, but no ulcer crater could be demonstrated.  The 
veteran was then discharged from military service due to his 
ulcer condition.

A 1955 statement from one of the veteran's treating 
physicians prior to service reflects treatment for severe 
epigastric pain in August 1950, with slight nausea.  The 
examiner found tenderness in the epigastrium.

A 1955 statement from another of the veteran's treating 
physicians prior to service reflects that the veteran was 
treated for gastritis in December 1950, noting "question of 
duodenal ulcer."

The veteran underwent a VA examination in May 1955.  The 
veteran reported stomach pain every now and then, with slight 
nausea.  A gastrointestinal series at that time revealed a 
slight degree of pylorospasm, and persistent irregularity of 
the duodenal cap.  The findings were consistent with duodenal 
ulcer, with active crater present.
 
A May 1955 RO rating decision granted service connection by 
way of aggravation for ulcer, chronic, duodenal, active, and 
assigned a 10 percent evaluation under diagnostic code 7305-
541, effective from March 1955.  The veteran was notified of 
this decision in May 1955.  Records in the claims folder also 
reflect that the evaluation assigned represented the "degree 
of aggravation of the present disability over that existing 
at entry into service," and that the evidence of record was 
sufficient to show characteristic manifestations of a 
duodenal ulcer of at least 10 percent in degree prior to 
service.

VA medical records show that the veteran was hospitalized for 
complaint of hemoptysis in October 1955, and that he was 
treated for his ulcer condition.

The veteran underwent a VA special gastrointestinal 
examination in May 1960.  The veteran reported experiencing 
flare-ups of his stomach disorder about twice yearly, with 
each attack lasting about 16 to 20 days.  Upon examination, 
there was minimal tenderness in epigastrium; no masses were 
found.  The veteran was diagnosed with ulcer, chronic, 
peptic, active.

A May 1960 RO rating decision continued the 10 percent rating 
for duodenal ulcer.

The veteran underwent a VA examination in June 1998.  The 
veteran reported that he was medication dependent-using 
Tagamet, Maalox, and Tums.  He complained of epigastric pain 
intermittently, escalating to a 10/10 in severity with 
radiation from the stomach into his back.  He reported no 
vomiting, hematemesis, or melena, and no circulatory 
disturbance after meals.  The veteran reported having 
heartburn, pyrosis, and a bile taste in his mouth on a 
regular basis.  He reported having rare diarrhea, but no 
constipation.  He reported no episodes of colic, but there 
were rare episodes of distention without nausea or vomiting.  
The veteran reported that spicy foods and spaghetti sauce 
aggravated his stomach.  Upon examination, the veteran 
weighed 195 pounds and was in no acute distress.  The 
examiner noted no recent weight gains or weight losses.  
There was tenderness over the epigastrium.  The examiner 
noted that the last scope with an EGD 
(esophagogastroduodenoscopy) was done in December 1993, 
revealing a duodenitis and a deformity of the pylorus.  The 
veteran was diagnosed with duodenitis, necessitating an H2 
Blocker with frequent bouts of pain occurring at least three 
times a week.

B. Legal Analysis

The veteran's claim for an increased rating for an ulcer 
condition is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 10 percent evaluation is warranted for a mild duodenal 
ulcer with recurring symptoms once or twice yearly.  A 20 
percent evaluation requires a moderate duodenal ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration or with continuous 
moderate manifestations.  A 40 percent rating is warranted 
for a moderately severe duodenal ulcer with less than severe 
symptoms, but with impairment of health manifested by anemia 
and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least 4 or more 
times a year.  A 60 percent evaluation requires a severe 
duodenal ulcer with pain that is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, and manifestations of anemia and with 
loss productive of definite impairment of health.  38 C.F.R. 
§ 4.114, Code 7305.

In cases involving aggravation by active service, the 
disability rating will reflect only the degree of disability 
over and above the degree of disability existing at the time 
of entrance into active service, whether the particular 
condition was noted at the time of entrance into active 
service, or whether it is determined upon the evidence of 
record to have existed at that time.  It is necessary to 
deduct from the present evaluation the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating schedule 
except that if the disability is total (100%) no deduction 
will be made.  If the degree of disability at the time of 
entrance into service is not ascertainable in terms of the 
schedule, no deduction will be made.  38 C.F.R. § 3.322(a).

The veteran asserts that his ulcer condition is more severe 
than currently rated.  A review of the record shows that the 
initial assignment of a 10 percent rating reflected moderate 
functional impairment due to a duodenal ulcer, minus 10 
percent to account for preservice disablement.  Recent 
medical evidence indicates a history of duodenitis and a 
deformity of the pylorus, necessitating an H2 Blocker with 
frequent bouts of pain occurring at least three times a week.

The overall evidence, however, does not show pain with 
moderately severe symptoms, such as impairment of health 
manifested by anemia or weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
on at least four occasions a year to warrant a 40 percent 
rating. While the veteran has complained of epigastric pain 
intermittently, escalating to a 10/10 in severity with 
radiation from the stomach into his back, this evidence does 
not reflect moderately severe recurrent symptoms with 
frequency and duration to warrant a 40 percent rating under 
diagnostic code 7305.  Nor is there evidence in the record 
that the ulcer condition presents exceptional or unusual 
circumstances to warrant referral of the case to the RO to 
consider the assignment of a rating on an extraschedular 
basis.  38 C.F.R. § 3.321(b)(1).

The veteran's ulcer condition is currently evaluated as 10 
percent disabling under diagnostic code 7305.  The Board 
notes that the ulcer condition is manifested primarily by 
continuous moderate manifestations of pain with recurring 
episodes of severe symptoms, without incapacitating episodes 
and without manifestations of anemia or weight loss that 
produce impaired health.  In light of all evidence of record, 
the Board finds that the veteran's present level of 
disability does not more closely approximate "moderately 
severe" symptoms, with manifestations of anemia or weight 
loss productive of impairment of health, which would warrant 
a 40 percent rating.

In this regard the evidence is not in equipoise, but is 
against a higher rating.  Thus the benefit of the doubt 
cannot be applied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
The Board notes that the May 1955 rating decision established 
a 10 percent level of pre-service disability.  A review of 
the record shows that the veteran was notified of the rating 
decision, awarding 10 percent based on aggravation in 
service, and of his right to appeal.  The veteran did not do 
so, and that decision has become final.  The case of Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999), cited by the veteran 
for the proposition that the finality of the May 1955 rating 
decision was invalid due to "grave procedural error" is 
distinguishable in that, the veteran has not identified any 
practice or procedure or other Departmental instruction which 
was violated.
 
Accordingly, a rating higher than 10 percent is not 
warranted.  As the preponderance of the evidence is against 
the veteran's claim for an increased evaluation for a 
duodenal ulcer, the benefit of the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An increased rating for duodenal ulcer is denied.



		
	J. E. DAY 
	Member, Board of Veterans' Appeals

 

